DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/25/2021 has been entered. 
Rejections and/or objections not reiterated from the previous office action mailed 7/30/2021 are hereby withdrawn. In light of applicants claim amendments describing a cell culture container which is configured to vary in volume by contracting or expanding in volume in response to movement of at least one surface of the cell culture container, the previous 102 and 103 rejections have been withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1-14 are pending. Claims 1, 8 and 11 have been amended. Claims 12-14 are currently withdrawn. Claims 1-11 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.




Priority
Applicant’s claim for the benefit of a prior-filed application JP2016-064701 and PCT/JP2017/005844 filed on 3/28/2016 and 2/17/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 3/28/2016. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. "Photocontrollable Dynamic Micropatterning of Non‐adherent Mammalian Cells Using a Photocleavable Poly (ethylene glycol) Lipid." Angewandte Chemie 124.1 (2012): 132-135 (hereinafter Yamaguchi, reference of record) in view of Wilson et al. US 2004/0043481, published 3/4/2004 (hereinafter Wilson). This rejection is newly applied to address applicants claim amendments filed on 10/25/2021. 
Yamaguchi describes a light-controllable in situ cell micropatterning method for immobilizing non-adherent cells (Yamaguchi, para 2).  Yamaguchi describes designing and synthesizing a photocleavable PEG-lipid consisting of an oleyl group, an o-nitrobenzyl photocleavable linker, a PEG chain and an amino-reactive N-hydroxysuccinimide ester group (Yamaguchi, para 3 and Fig 1). Yamaguchi describes how the oleyl moieties can bind cells without cytotoxicity by inserting themselves into the lipid bilayer membranes in a noncovalent manner (Yamaguchi, para 2). Yamaguchi experiments with different micropatterns including circular spots with cell clusters of varying diameters (Yamaguchi, Fig 3). Yamaguchi uses an o-nitrobenzyl photocleavable linker which is cleaved using UV light at 365 nm (Yamaguchi, para 3). The UV light source used by Yamaguchi comprises an excitation filter, emission filter and image sensor (Yamaguchi, Fig 4 and supporting information). Yamaguchi describes using a plastic substrate which maintains live cells in situ (Yamaguchi, Fig 1). Yamaguchi describes using PBS to clean away unnecessary material or cells released from the micropatterned surface (Yamaguchi, para 4 and Fig 2). Yamaguchi does not expressly describe a cell culture container which is configured to vary in volume by contracting or expanding in volume in response to movement of at least one surface of the cell culture container as described in newly amended claims 1 and 8. 
Wilson describes a bioreactor comprising a flexible housing having a variable internal volume for culturing cells (Wilson, para 22-24, 122 and claim 1). Wilson states that the flexible housing comprises a liquid impermeable and gas permeable material (Wilson, para 118 and claims 1-2). Wilsons states that the cells being cultured are immobilized on a cell attachment matrix which resides inside the flexible housing (Wilson, claim 1). Wilson sites numerous advantages to such a cell culturing system, including allowing the optimal amount of inoculum to reside above the cell attachment matrix during gravitational seeding, accommodating the optimal medium volume, altering the cross-sectional area of the container, relieving internal pressure among many other reasons (Wilson, claim 1). Wilson provides various arrangements and culturing container arrangements in Figs 1-28, which can broadly be interpreted as meeting the limitations for “culturing solution feeder”, “cleaning solution feeder”, “waste solution reservoir” and cultured cell recovery unit” described in claim 9.
It would have been prima facie obvious to one of ordinary skill in the art to use the variable volume bioreactor as described by Wilson with the light-controllable cell micropatterning method for immobilizing cells described by Yamaguchi. It would have been a matter of simply substituting the plastic cell culturing dish described by Yamaguchi for the variable volume bioreactor described by Wilson to obtain predictable cell culturing results. One would have been motivated to make this substitution in order to realize the numerous cell culturing advantages in using a variable volume bioreactor including optimizing culturing medium volume, cross-sectional area of the container, relieving internal pressure and modulating gas and temperature exchange. All of these advantages are clearly demonstrated by Wilson and would benefit the light-controllable in situ cell micropatterning method described by Yamaguchi.  One would have a reasonable expectation of successes given that the substitution of one known culturing vessel for another is routine in the art and would yield predictable results. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 1-6 and 8-10 to have been prima facie obvious to at the time the invention was made.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (supra) and Wilson (supra) as applied to claims 1-6 and 8-10 above in further view of Lee et al. US 2014/0134645, published 5/15/2014 (hereinafter Lee) and Kato et al. "Transfection microarray of nonadherent cells on an oleyl poly (ethylene glycol) ether-modified glass slide." Biotechniques 37.3 (2004): 444-452 (hereinafter Kato). This rejection is newly applied to address applicants claim amendments filed on 10/25/2021. 
A description of Yamaguchi and Wilson can be fund above. Neither Yamaguchi nor Wilson describe a second molecule that binds to a target cell or transfecting the immobilized cells as described in claims 7 and 11.
Lee describes a method of isolating target cells using photocleavable linkers coupled with florescent dyes for quantitative analysis (Lee, Fig 1 and abstract). Lee describes engineering antibodies or other targeting groups coupled to a fluorescent dye via a photocleavable linker in order to target a cell of interest (Lee, para 21, 23, 24, 27, 33-35).
Kato describes methods for transfecting cell-based microarrays (Kato, abstract). Kato describes using oleyl functional groups to immobilize the cells, thus creating the microarray (Kato, Fig 1). Transfection efficacy was visualized using fluorescence as shown in Fig 3 and 4. 
It would have been prima facie obvious to one of ordinary skill in the art to combine the light-controllable cell micropatterning method for immobilizing cells described by Yamaguchi with the labelled second molecule that binds to a target cell as described by Lee. It would have been a matter of combining prior art elements according to known methods to yield predictable results since both Lee and Yamaguchi are concerned with light-controllable methods for isolating/manipulating cells. One would have been motivated to make this combination in order to use the labelled second molecule described by Lee to identify the target cell to be cultured.  
Furthermore, Kato describes methods for transfecting cell-based microarrays. It would have been a matter of applying known transfection techniques as outlined by Kato to the micropatterning method described by Yamaguchi to meet the claimed transfection limitations of claims 7 and 11. One would have been motivated to make this combination in order to efficiently analyze the function of transfected genes in cells and visualize them in a microarray as demonstrated by Kato. One would have a reasonable expectation of successes for preforming these methodological combinations given the success reported by all authors and their similarities in the use of microarrays and photocleavable linkers. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 19, 22-25 of copending Application No: 16/065,947 (US Patent Application Publication Number 2018/0372741). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. This rejection is repeated for the same reasons as outlined in the Office action mailed on 7/30/2021. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The competing claims are drawn to compositions and methods for analyzing a cell comprising trapping the cell using a first molecule which is immobilized to a chip and comprises a cell-binding portion and a stimulus degradable linker which is photodegradable. The competing claims also describe the first molecules binding to different types of target cells which are arranged in a spotted array. The competing claims describe the cell-binding portion as comprising an oleyl group. The competing claims describe a second molecule that is bound to labeled target feeder cells to be cultured. The competing claims would fully anticipate the instantly claimed invention, which is drawn to a culturing container comprising immobilized target cells bonded by a first molecule containing a photodegradable stimulus linker, wherein the first molecule consists of an oleyl group. The instant claims also describe a second molecule bondable to target feeder cells. Therefore, the presently claimed invention embraces the competing claims.

Response to Traversal
Applicant request to hold the provisional nonstatutory double patenting rejection in abeyance. The rejection is therefore maintained accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER M BABIC/               Supervisory Patent Examiner, Art Unit 1633